Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 December 2020 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description, p.9:15-27 and p.11:15-18, in reference to Figs.5A-5B: coil unit 20 & 20’, and winding groups 24 & 24’.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On p.13:1-19, “Modification 1” and “Modification 2” are described without reference to any figures or the preceding portions of the description.  Similarly, beginning on p.13:23, a “First Invention” is described without reference to any figures or preceding portions of the description, e.g., p.4:29-p.5:26 that describe similar details, and beginning on p.14:29, a “Second Invention” is described without reference to any figures or preceding portions of the description, e.g., p.6:19-p.9:5 that describe similar details,
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 are allowed.
	Prior art of record does not teach the claimed motor including, inter alia, “a plurality of coil units [20] are arranged respectively in the plurality of slots [18], the coil units each comprising a plurality of wires [26] 10connected in parallel, wherein: one of the coil units that is arranged in at least one of the plurality of slots formed in the stator includes a plurality of winding groups [24A-24C] that are connected in series and that have a different number of turns from each other, and 15the winding groups [24A-24C] are arranged in the slot in descending order of the number of turns in a direction toward the shaft” (claim 1), or the corresponding manufacturing method, comprising “a first step of forming a coil unit comprising a plurality of wires connected in parallel, so as to include a plurality of winding groups that are connected in series and 10that have a different number of turns from each other; and a second step of setting the plurality of winding groups into at least one of the plurality of slots formed in the stator, so as to arrange the winding groups in descending order of the number of turns in a direction 15toward the shaft” (claim 4).

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832